Citation Nr: 1745372	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-02 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the Veteran is competent to handle disbursement of VA funds.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1985 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  Jurisdiction of the claim has since been transferred to the RO in Oakland, California.  

This claim was subsequently remanded by the Board in June 2015 to schedule the Veteran for his requested videoconference hearing.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, in a September 2016 written statement, the Veteran withdrew his hearing request.  See 38 C.F.R. § 20.704(d) (2016).  


FINDING OF FACT

In written statements dated September and October 2016, and prior to the promulgation of a decision in this appeal, the Veteran indicated that he wished to withdraw the claim currently pending before the Board; there are no questions of fact or law remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for the withdrawal of the issue of whether the Veteran is competent to handle disbursement of VA funds have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary. 38 U.S.C.A. § 7104 (West 2014).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn by the appellant or by his or her authorized representative, in writing or on the record at a hearing, at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204 (2016).  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b) (3) (2016).

In written statements dated September and October 2016, the Veteran indicated that he had reconsidered his circumstances and found himself in need of assistance with regard to handling his finances.  As such, the Veteran wished for his brother to remain as his custodian at this time.  

The Board construes these statements as a request to withdraw the issue currently pending before the Board.  Said withdrawal was requested prior to the promulgation of a Board decision on this matter, such that there are no allegations of error of fact or law remaining for appellate consideration.  Accordingly, the Board does not have jurisdiction to further consider an appeal of this matter.


ORDER

The appeal regarding the Veteran's competency to handle disbursement of VA funds is dismissed.  




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


